      Case 2:20-cv-00512-JCM-DJA Document 20
                                          19 Filed 04/24/20
                                                   04/22/20 Page 1 of 3



 1 Jeffery A. Garofalo (NV Bar No. 163271)
   E-mail:jeff.garofalo@procopio.com
 2 PROCOPIO, CORY, HARGREAVES
   & SAVITCH LLP
 3 3960 Howard Hughes Pkwy, Suite 500
   Las Vegas, NV 89169
 4 Telephone: 702.216.2684
   Facsimile: 619.788.5500
 5
   Attorneys for Plaintiff HARVEST SMALL BUSINESS
 6 FINANCE, LLC, a California limited liability company

 7
   MICHAEL E. STOBERSKI (NV Bar No. 004762)
 8 MICHAEL T. MCLOUGHLIN (NV Bar No. 012820)
   OLSON CANNON GORMLEY & STOBERSKI
 9 9950 West Cheyenne Avenue
   Las Vegas, NV 89129
10 Telephone: 702.384-4012
   Facsimile: 702.383.0701
11 E-mail: mstoberski@ocgas.com

12 Attorneys for Defendants VALBRIDGE PROPERTY
   ADVISORS, INC., LUBAWY AND ASSOCIATES, INC.,
13 and MATTHEW LUBAWY

14

15                                  UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA

17 HARVEST SMALL BUSINESS FINANCE, LLC,                   Case No. 2:20-cv-512-JCM-DJA
   a California limited liability company,
18                                                        STIPULATION AND [PROPOSED]
                   Plaintiff,                             ORDER FOR EXTENSION OF TIME
19                                                        TO CONDUCT RULE 26(f)
   v.                                                     CONFERENCE AND SUBMIT
20                                                        STIPULATED DISCOVERY PLAN
   VALBRIDGE PROPERTY ADVISORS, INC., a                   PURSUANT TO LR IA 6-1
21 Florida corporation; LUBAWY AND
   ASSOCIATES, INC., a Nevada corporation; and            [FIRST REQUESTED EXTENSION]
22 MATTHEW LUBAWY, an individual and citizen
   of Nevada,
23
                   Defendants.
24

25

26

27
28
           STIPULATION RE: RULE 26(F) CONFERENCE AND DISCOVERY PLAN/SCHEDULING ORDER
                                                                   Case No. 2:20-cv-512-JCM-DJA
     DOCS 127550-000003/4036819.1
         Case 2:20-cv-00512-JCM-DJA Document 20
                                             19 Filed 04/24/20
                                                      04/22/20 Page 2 of 3



 1                                                  RECITALS

 2             1.      Plaintiff Harvest Small Business Finance, LLC (“Plaintiff”) commenced this action

 3 on October 31, 2019 by filing a complaint against Defendants Valbridge Property Advisors, Inc.,

 4 Lubawy and Associates, Inc. and Matthew Lubawy (collectively, “Defendants”) in the Eighth
                                                                                             1
 5 Judicial District Court for the State of Nevada in Clark County (Case No. A-19-804623-B).

 6             2.      On March 12, 2020, Defendants filed a notice of removal seeking to remove

 7 Plaintiff’s complaint to this Court. (ECF No. 1.)

 8             3.      On March 19, 2020, Defendants answered Plaintiff’s complaint. (ECF No. 6.)

 9             4.      On April 13, 2020, Plaintiff filed a motion for remand requesting the Court to

10 remand this action back to Nevada state court and award Plaintiff its attorneys’ fees and costs

11 incurred as a result of Defendants’ removal (the “Remand Motion”). (ECF No. 18.) Pursuant to

12 LR 7-2(b), briefing on the Remand Motion is scheduled to be complete on May 4, 2020.

13             5.      Pursuant to LR 26-1(a), the Parties are to (1) conduct a Federal Rule 26(f)

14 conference (“Rule 26(f) Conference”) within thirty (30) days after the first defendant answers or

15 otherwise appears in the action, and (2) submit a stipulated discovery plan and scheduling order

16 fourteen (14) days after the Rule 26(f) Conference.

17             6.      Given that Plaintiff’s Remand Motion is likely to remain pending into May of 2020,

18 the Parties have agreed that, subject to Court approval and in an effort to conserve Court and party

19 resources, the Rule 26(f) Conference should be conducted after the Court rules on the Remand

20 Motion. An order granting the Remand Motion will obviate the need to conduct the Rule 26(f)

21 Conference. If the Remand Motion is denied, the Parties will conduct the Rule 26(f) Conference

22 within fourteen (14) days after the Court’s ruling and will submit the stipulated discovery plan and

23 scheduling order to the Court fourteen (14) days after the Rule 26(f) Conference.

24             7.      This is the Parties’ first request to extend the time to conduct the Rule 26(f)

25 Conference and to submit their stipulated discovery plan and scheduling order.

26 / / /

27
     1
         Plaintiff and Defendants are referred to herein collectively as the “Parties.”
28                                                        2
             STIPULATION RE: RULE 26(F) CONFERENCE AND DISCOVERY PLAN/SCHEDULING ORDER
                                                                     Case No. 2:20-cv-512-JCM-DJA
     DOCS 127550-000003/4036819.1
      Case 2:20-cv-00512-JCM-DJA Document 20
                                          19 Filed 04/24/20
                                                   04/22/20 Page 3 of 3



 1                                            STIPULATION

 2           WHEREFORE, Plaintiff and Defendants hereby stipulate that the Rule 26(f) Conference

 3 will be conducted, if at all, after the Court’s ruling on Plaintiff’s Remand Motion. In particular, if

 4 the Remand Motion is granted, such an order will obviate the need to conduct the Rule 26(f)

 5 Conference. If the Remand Motion is denied, the parties will conduct the Rule 26(f) Conference

 6 within fourteen (14) days after the Court’s ruling and will submit the stipulated discovery plan and

 7 scheduling order to the Court fourteen (14) days after the Rule 26(f) Conference as provided for

 8 under LR 26-1(a).

 9 DATED: April 21, 2020                           PROCOPIO, CORY, HARGREAVES &
                                                     SAVITCH, LLP
10

11
                                                   By:    /s/ Jeffery A. Garofalo, Esq.
12
                                                          Jeffery A. Garofalo (NV Bar No. 163271)
13                                                        Attorneys for Plaintiff HARVEST SMALL
                                                          BUSINESS FINANCE, LLC, a California
14                                                        limited liability company

15

16 DATED: April 22, 2020                           OLSON CANNON GORMLEY & STOBERSKI

17
                                                   By:    /s/ Michael E. Stoberski, Esq.
18
                                                          Michael E. Stoberski (NV Bar No. 004762)
19                                                        Michael T. Mcloughlin (NV Bar No.
                                                          012820)
20
                                                          Attorneys for Defendants VALBRIDGE
21                                                        PROPERTY ADVISORS, INC., LUBAWY
                                                          AND ASSOCIATES, INC., and MATTHEW
22                                                        LUBAWY
23
                                                   IT IS SO ORDERED:
24

25                                                 ______________________________________
                                                   __________________________________________
26                                                 UNITED
                                                   UNITEDSTATES
                                                           STATESMAGISTRATE     JUDGE
                                                                   DISTRICT JUDGE
27                                                 Dated: April 24, 2020
                                                   DATED:________________________
28                                                    3
           STIPULATION RE: RULE 26(F) CONFERENCE AND DISCOVERY PLAN/SCHEDULING ORDER
                                                                   Case No. 2:20-cv-512-JCM-DJA
     DOCS 127550-000003/4036819.1
